Chief Judge.
I concur fully in opinion with the Assistant Judge. I shall always respect the constitution and laws of the Union; and though it may sometimes be a reluctant, yet I shall always render a prompt obedience to them, fully sensible, that while *201I reverence a constitution and laws which favour the opinions and prejudices of the citizens of other sections of the Union, the same constitution and laws contain also provisions which favour our peculiar opinions and prejudices, and which may possibly be equally irreconcilable with the sentiments of the inhabitants of other States, as the very idea of slavery is to us. But when the question of slavery involves -solely the interests of the inhabitants of this State, I shall cheerfully carry into effect the enlightened principles of our State constitution.
Jonathan Hatch Hubbard and Amasa Paine, for plaintiffs.
Charles Marsh and Jacob Smith, for defendant.
The bill of sale cannot be read in evidence to the Jury.
Plaintiffs nonsuited.